Title: From Thomas Jefferson to Charles Thomson, 1 May 1788
From: Jefferson, Thomas
To: Thomson, Charles


          
            
              Dear Sir
            
            Paris May 1. 1788.
          
          The bearer hereof is Mr. Warville who is already probably known to you by his writings, and particularly that on France and the United states. He is moreover a person of great worth, politically and morally speaking, and his acquaintance will give you great satisfaction. Permit me therefore to introduce him to the honour of your acquaintance, and to ask for him those attentions and civilities which you are ever ready to shew to worth and talents: and to repeat the assurances of those sentiments of esteem & attachment with which I am Dear Sir Your friend and servant,
          
            Th: Jefferson
          
        